Citation Nr: 0000050	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  95-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disabilities, to 
include a skin condition, as due to exposure to herbicide 
agents.
 
2.  Whether a timely notice of disagreement was filed from a 
November 1993 rating decision.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and wife of Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) in November 1993 and April 1994.  


FINDINGS OF FACT

1.  The veteran's skin disability has been diagnosed as 
seborrheic dermatitis.

2.  Chloracne, or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancer; and soft-
tissue sarcoma are not currently shown.

3.  In November 1993, the RO mailed notice to the veteran of 
denial of several claims of service connection for various 
disabilities as well as a denial of a compensable rating for 
flat feet. 

4.  The November 1993 notice of denial was incorrectly 
addressed. 

5.  A notice of disagreement of the November 1993 rating 
action was received by the RO in January 1995.


CONCLUSIONS OF LAW

1.  A claim for service connection for disability due to 
herbicidal exposure is not well grounded. 38 U.S.C.A. § 5107 
(a) (1991); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309 (1999).

2.  The notice of disagreement of the November 1993 denial, 
received in January 1995, was timely filed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§  20.201, 20.302 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

I.  Herbicide Exposure

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The Board notes that service connection may be established 
for a current disability that has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The veteran contends that he has current disabilities, 
including a skin condition, that he attributes to herbicide 
exposure while serving on active duty in Southeast Asia 
during the Vietnam Conflict.  After a review of the evidence 
the Board finds that he has failed to submit a well-grounded 
claim.  Accordingly, his claim for service connection for 
disability due to herbicide exposure fails. 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and who currently has one or more certain prescribed 
chronic diseases, shall be presumed to have been exposed 
during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. § 3.307 
(a)(6)(iii) (1999).  The diseases that are afforded 
presumption due to herbicide exposure are chloracne, or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer; and soft-tissue sarcoma.  
38 C.F.R. § 3.309 (e) (1999).  These prescribed diseases must 
become manifest to a compensable degree at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must become manifest to a 
compensable degree within one year after the last date of 
exposure to herbicide agents during active service, and 
respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicide agents during active service.  38 C.F.R. § 3.307 
(a)(6)(ii) (1999).  
 
The veteran's DD 214, Certificate of Discharge, indicates 
that he served on active duty in Southeast Asia during the 
Vietnam Conflict.  Accordingly, under the regulations if (1) 
he currently has a disability or disabilities set forth under 
§ 3.309 (e); and (2) such disability became manifested to a 
compensable degree within the period of time set forth under 
§ 3.07 (a)(6)(ii), inservice occurrence of his disability is 
presumed. 

As set forth above, a well-grounded claim for service 
connection for disability due to exposure to herbicide 
agents, to include Agent Orange, under a presumptive basis, 
requires clinical evidence of one or more of the following 
chronic disabilities: chloracne, or other acneform disease 
consistent with chloracne; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancer; and soft-tissue sarcoma.

A review of the evidence does not show that the veteran has 
any of the disabilities for which presumptive service 
connection may be applied.  Accordingly, the veteran's claim 
for service connection for disability resulting from exposure 
to Agent Orange fails. 

A November 1992 VA examination report indicates that the 
veteran has a diagnosis of seborrheic dermatitis.  At 
hearings before RO hearing officers in October 1997, April 
1998, and October 1998, the veteran testified that he was 
exposed to herbicides while serving in Vietnam and that he 
believed that he developed a skin condition related to this 
exposure.  He indicated that he sought treatment from a 
private medical doctor, who is now deceased, after service.  
The doctor could not offer a diagnosis of the condition, but 
treated the veteran with shampoo.  The veteran stated that 
his private physician referred him to the Little Rock VA 
Medical Center (VAMC) in 1970 or 1971; however, the VAMC has 
no record of treatment during that time.  

The Board notes that at a hearing before the undersigned 
Board Member sitting at the RO in October 1999, the veteran 
indicated that he was obtaining treatment from VA for a skin 
condition.  When asked what diagnosis had been rendered for 
his skin condition, he replied that the doctors "never did 
get back with me on that."  He indicated that he was taking 
medicated skin cream for his disability.  The veteran 
contends that he developed a skin reaction to chemicals used 
to clear brush and vegetation around the barracks.  He 
indicated that he experienced itching, but did not seek 
medical treatment while in service.  

While the evidence shows that the veteran currently has a 
skin condition diagnosed as seborrheic dermatitis, this 
condition is not a disability for which the presumption 
provisions apply.  38 C.F.R. § 3.309 (1999).  The Board notes 
that the veteran, while entirely competent to report his 
symptoms both current and past, has presented no clinical 
evidence or medical opinion that would establish a link 
between his current dermatitis and exposure to Agent Orange.  
In the absence of evidence indicating that the veteran has 
the medical knowledge or training requisite for the rendering 
of clinical opinions, the Board must find that his 
contentions with regard to the etiology of any current skin 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

Since, as previously discussed, presumptive service 
connection due to exposure to herbicidal agents cannot be 
granted for a disease or disability that is not listed under 
the regulations, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for disability, to include a skin condition, attributed to 
Agent Orange exposure could be granted, as is required under 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).

The Board notes that in a December 1997 statement, the 
veteran, by and through his representative:

[A]dmits that his claim for service 
connection for skin disorder is not well 
grounded because he has no evidence 
linking up the current disorder[,] 
excema[,] with exposure to herbicides.  
Without such evidence[,] his claim is 
simply not well grounded pursuant to 
[regulatory law]."  

The Board agrees.  Accordingly, the Board finds that the 
veteran's claim with respect to service connection for 
disability due to exposure to Agent Orange is not well 
grounded and is therefore denied, in accordance with the 
Court's decision in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  There is no indication 
in the claims folder, nor has the veteran alleged, that any 
additional evidence exists to support a diagnosis of 
chloracne, or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancer; and soft-
tissue sarcoma.  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection for disability due to 
exposure to herbicide agents, at any time.

II.  Timeliness of Notice of Disagreement

Under VA regulations, a written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result 
will constitute a notice of disagreement.  While special 
wording is not required, the Notice of Disagreement (NOD) 
must be in terms that can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (1999).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a notice of 
disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  Questions as to timeliness or adequacy of response 
shall be determined by the Board of Veterans' Appeals.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1999).

The regulations provide that an NOD postmarked before the 
expiration of the one year period will be accepted as timely 
filed.  If no NOD is filed within the prescribed period, the 
action or determination by the agency of original 
jurisdiction shall become final and the claim will not 
thereafter be reopened or allowed, except as may be provided 
by regulations not inconsistent with Title 38, United States 
Code.  38 U.S.C.A. § 7105 (b)(1)(c) (West 1991).

When any written document is required to be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by VA.  In 
calculating this 5-day period, Saturdays, Sundays and legal 
holidays will be excluded.  In computing the time limit for 
filing a written document, the first day of the specified 
period will be excluded and the last day included.  Where the 
time limit would expire on a Saturday, Sunday, or legal 
holiday, the next succeeding workday will be included in the 
computation.  38 C.F.R. § 20.305 (1999).

A review of the pertinent facts in this case indicates that 
the veteran submitted a claim for benefits for service 
connection for various disabilities in August 1992.  In 
November 1993, the RO issued a rating action denying all of 
his claims except that of service connection for flat feet.  
On November 17, 1993, notice of denial of the veteran's 
claims and assignment of a noncompensable evaluation for flat 
feet was mailed to the veteran.  However, the veteran's 
address was misidentified in the November 1993 notice.  His 
box number was incorrectly identified as 934.  His correct 
box number was 93A.  The veteran submitted a NOD with the 
November 1993 decision, dated in November 9, 1994, to the 
Board, rather than the RO.  The evidence does not show when 
the NOD was received by the Board; however, the NOD was 
forwarded to the RO which received it on January 11, 1995.

The NOD indicates that the veteran had knowledge of, and/or 
received notice of the November 1993 decision; however, the 
evidence does not show the date that he received actual 
notice of the decision.  As it was incorrectly addressed, the 
Board cannot be assured that the veteran received the notice 
of denial when originally mailed.  Accordingly, giving the 
benefit of the doubt to the veteran, the Board concludes that 
there was no proper notice; therefore, the veteran's NOD 
received by the RO in January 1995 was timely filed. 

As a timely NOD has been submitted, further development of 
the issues contained in the November 1993 rating action is 
required.  (See REMAND, below).



ORDER

Service connection for disability due to exposure to 
herbicides, to include Agent Orange, is denied.  

The veteran has submitted a timely notice of disagreement of 
the November 1993 rating action.

REMAND

As set forth above, the notice of disagreement received by 
the RO in January 1995 is timely as to the November 1993 
rating action.  Accordingly, further development of the case 
is required.  Specially, it is imperative that a statement of 
the case be issued for those issues which the veteran 
appeals.  See 38 C.F.R. § 20.201 (1999).  Under the Court's 
holding in Manlincon v. West, 12 Vet. App. 238 (1999), the 
NOD initiated review by the Board of the RO's denial of the 
claim, and the case must be remanded to have the RO issue a 
Statement of the Case regarding the appealed claims. 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
ask him to identify with specificity 
which, if any, issues he wishes to appeal 
from the November 1993 rating action.

2.  With respect to each issue identified 
by the veteran, the RO should furnish to 
the veteran and his representative a 
Statement of the Case summarizing the law 
and evidence relied on in the 
determination of this claim.  The RO 
should also inform the veteran of his 
appellate rights with respect to this 
claim. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals







